Citation Nr: 0632311	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-34 394	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from October 1953 to March 1968.  He 
died on October [redacted], 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In March 2005, the Board reopened 
the claim and remanded the case to the RO for additional 
development.  The issue of entitlement to service connection 
for the cause of the veteran's death, to include as secondary 
to exposure to herbicides, is now before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  The veteran died in October [redacted], 1996.  The immediate 
cause of death was listed as lung cancer, small cell.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for rheumatoid arthritis, rated as 60 percent 
disabling and for kidney stones, rated as 10 percent 
disabling.

4.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, to 
include exposure to herbicides, or shows that the veteran's 
service-connected disability, in particular rheumatoid 
arthritis, substantially or materially contributed to the 
cause of his death.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by active military service, and a disease or 
disability may not be presumed to have been incurred in 
service, to include exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 
3.312, 3.313 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in October 2002 and 
April 2005, satisfied VA's duty to notify under 38 U.S.C. 
§ 5301(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish service 
connection for the cause of the veteran's death, of what VA 
would do or had done, and what evidence she should provide, 
and informed the appellant that it was her responsibility to 
help VA obtain evidence maintained by state or local 
governmental authorities and medical, employment or other 
non-government records necessary to support her claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if service connection was granted on appeal.  Since 
service connection is being denied, no effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and her representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

Service, non-VA and VA medical records, a VA medical opinion, 
and other lay statements have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issue on appeal and that VA has satisfied, to 
the extent possible, the duty to assist.  In compliance with 
the Board's March 2005 remand, the VA obtained a VA medical 
opinion and requested service personnel and medical treatment 
records.  The Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim, which VA has not sought.  In May 2006, VA 
readjudicated the appeal and issued a supplemental statement 
of the case (SSOC).  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

Based on the above, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2006); Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal cause of 
death, it must alone or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  
Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2006).

Service connection can also be established under presumptive 
provisions; in particular, presumption applies to disease(s) 
associated with exposure to certain herbicide agents.  Under 
38 C.F.R. § 3.307(a)(6) (2006), a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307(a)(6), (d) (2006).  In other words, if a veteran was 
exposed to an herbicide agent during active service, then, 
any disease that he has incurred, if found under 38 C.F.R. 
§ 3.309(e) (2006), shall be service connected, even though 
there is no record of such disease during service.  
Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation. Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

38 C.F.R. § 3.309(e) (2006) lists the diseases associated 
with exposure to certain herbicide agents, to include: 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas.  See also Notice, 67 Fed. 
Reg. 42600-42608 (2002) (determined that no other condition 
can warrant the presumption of service connection).  These 
diseases shall have become manifest to a degree of 10 percent 
or more any time after service, except that chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2006).

The Board notes that the appellant's claim was first 
received, in January 1999, after the effective date of 
38 C.F.R. § 3.300 (2006), which bars service connection for 
disabilities claimed to be due to a veteran's use of tobacco 
products during service.  

The appellant claims that the veteran's death was caused by 
either exposure to herbicides during service or, 
alternatively, the veteran's service-connected disability, 
rheumatoid arthritis.  

At the time of his death, on October [redacted], 1996, the appellant 
was married to the veteran and he was service-connected for 
rheumatoid arthritis, rated as 60 percent disabling.  The 
veteran's certificate of death lists the immediate cause of 
death as lung cancer, small cell.  The veteran was not 
service-connected for the condition listed on the certificate 
of death.  

The evidence does not support service connection on a 
presumptive, secondary, or direct basis.  First, service 
personnel and medical records fail to show that the veteran, 
who served during the Vietnam Era, ever physically entered 
the Republic of Vietnam.  Although military historical 
summaries show that the veteran's squadron, Fleet Air 
Reconnaissance Squadron One (VQ 1), had detachments ashore 
DaNang, Republic of Vietnam, the records do not speak to 
whether the veteran participated in such detachments.  In 
fact, the veteran's personnel records indicate that he may 
have been stationed in Japan through the duration of his 
overseas service.  The veteran's DD Form 214 shows that he 
served overseas for one year and ten months.  Accordingly, 
his history of assignments reveals that he served in Nas 
Atsugi, Japan from May 1963 to February 1965.  Further, the 
veteran's service records fail to show decorations or medals 
consistent with those who have served in the Republic of 
Vietnam.  Thus, the evidence fails to show a link between the 
veteran's lung cancer to his period of service on a 
presumptive basis due to exposure to herbicides under 
38 C.F.R. § 3.307(a)(6).

Second, the evidence does not support service connection for 
the cause of death on a secondary basis to his service-
connected rheumatoid arthritis.  In a VA Form 1-646, dated 
January 27, 2004, the appellant's representative argued that 
rheumatoid arthritis could have been a contributing factor to 
the veteran's cause of death.  However, the claims file 
contains no medical evidence or opinion supporting that 
contention.  Consistent with the Board's March 2005 remand, a 
VA examiner was asked to render his opinion as to whether the 
veteran's small cell lung cancer was due to any service or 
post-service events or diseases.  After a full review of the 
veteran's medical records, the VA oncologist did not find 
that the veteran's lung cancer was linked to rheumatoid 
arthritis, instead, the oncologist opined that the veteran's 
small cell lung cancer was at least as likely as not related 
to his cigarette and tobacco use.

Lastly, the veteran's lung cancer neither begun in service 
nor was manifested within one year of discharge.  The 
veteran's June 1957 separation examination showed that the 
veteran's lungs were clinically normal.  Post-service medical 
records show that the veteran was treated by a private 
physician at the Florida Medical Clinic in November 1995.  
Subsequently, in January 1996, the veteran was referred to a 
private oncologist, who diagnosed him with lung cancer.  The 
records clearly show that the veteran was not diagnosed for 
any lung disease until 1996, approximately 28 years after 
discharge.  It follows that the veteran's small cell lung 
cancer was not manifested in service or within one year of 
discharge.  

After reviewing the veteran's records, the April 2006 VA 
oncologist stated that small cell lung carcinoma is a rapidly 
progressive disease, in which signs or symptoms develop 
within fewer than twelve months of the development of 
radiologic evidence of any lung lesions.  Thus, the 
oncologist opined that it was less likely than not that the 
veteran's small cell lung cancer became manifest, or was 
aggravated, during active service or within one year of his 
discharge in March 1968.  Further, the oncologist noted that 
cigarette smoking is the single greatest risk factor for the 
development of small cell lung carcinoma, it follows that it 
is at least as likely as not that the veteran's lung cancer 
was a result of his positive smoking history.  Given the 
above, the Board finds that service connection is not 
warranted under the presumptive provisions of 38 C.F.R. 
§§ 3.307, § 3.309(a) nor on a direct basis under 38 C.F.R. 
§§ 3.303 and 3.312.

The appellant and her representative may believe that there 
was a causal relationship between the veteran's service and 
his death.  However, the Board notes that there is no 
indication that the appellant or her representative possesses 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In conclusion, the Board finds that there is no medical 
evidence that the veteran's lung cancer, which led to his 
demise, had its onset due to service, including on a 
presumptive basis, in particular exposure to herbicide, and 
there is no evidence that the disease was otherwise causally 
linked to his period of service or a service-connected 
disability, to include rheumatoid arthritis.  

The preponderance of the evidence is against the award of 
service connection for the cause of the veteran's death.  As 
a preponderance of the evidence is against the award of 
service connection for the cause of the veteran's death, the 
benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


